      Case 5:21-mj-00004-STE Document 1 Filed 01/07/21 Page 1 of 11




                                                         004-STE

                                                               1:23 pm, Jan 07, 2021




Jan 7, 2021
      Lawton, OK
Case 5:21-mj-00004-STE Document 1 Filed 01/07/21 Page 2 of 11
Case 5:21-mj-00004-STE Document 1 Filed 01/07/21 Page 3 of 11
Case 5:21-mj-00004-STE Document 1 Filed 01/07/21 Page 4 of 11
Case 5:21-mj-00004-STE Document 1 Filed 01/07/21 Page 5 of 11
Case 5:21-mj-00004-STE Document 1 Filed 01/07/21 Page 6 of 11
Case 5:21-mj-00004-STE Document 1 Filed 01/07/21 Page 7 of 11
Case 5:21-mj-00004-STE Document 1 Filed 01/07/21 Page 8 of 11
Case 5:21-mj-00004-STE Document 1 Filed 01/07/21 Page 9 of 11
Case 5:21-mj-00004-STE Document 1 Filed 01/07/21 Page 10 of 11
Case 5:21-mj-00004-STE Document 1 Filed 01/07/21 Page 11 of 11
